St. Joseph's Hosp. Health Ctr. & St. Joseph's Med., P.C. v Adcock (2022 NY Slip Op 01908)





St. Joseph's Hosp. Health Ctr. & St. Joseph's Med., P.C. v Adcock


2022 NY Slip Op 01908


Decided on March 18, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 18, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CENTRA, AND PERADOTTO, JJ.


120 CA 20-01448

[*1]ST. JOSEPH'S HOSPITAL HEALTH CENTER AND ST. JOSEPH'S MEDICAL, P.C., PLAINTIFFS-APPELLANTS,
vPATRICK ADCOCK, M.D., SCOTT ALLAN, M.D., MARK BILLINSON, M.D., NINA DAVULURI, AS EXECUTOR OF THE ESTATE OF CHAUDHURY DAVULURI, M.D., MARK J. EMERICK, M.D., AMY KASPEREK, P.A., JEFFREY LAPE, P.A., SARAH LEO, N.P., HANNAH LOVALLO, SEAN LOVALLO, ATUL MAINI, M.D., MEHDI MARVASTI, M.D., MARYANN E. MILLAR, M.D., BRYNNE NOSKO, P.A., NAVPRIYA OBEROI, M.D., ANTHONY S. OLIVIA, M.D., BALASUBRAMANIAM SIVAKUMAR, M.D., CAROL MELINDA STEVENS, D.O., ANTHONY STIRPE, P.A., DIANE TSCHUDI, P.A., ARTHUR VERCILLO, M.D., TRAVIS P. WEBB, M.D., KELLY ANN WOODS, N.P., VINCENT GEMELLI, P.A., LAURA MARTIN, DO, DEFENDANTS-RESPONDENTS, MEDICAL LIABILITY MUTUAL INSURANCE COMPANY, ET AL., DEFENDANTS. 


COSTELLO COONEY & FEARON, PLLC, SYRACUSE (JENNIFER L. WANG OF COUNSEL), FOR PLAINTIFFS-APPELLANTS.
NOLAN HELLER KAUFFMAN LLP, ALBANY (BRIAN DEINHART OF COUNSEL), FOR DEFENDANTS-RESPONDENTS PATRICK ADCOCK, M.D., JEFFREY LAPE, P.A., SARAH

 

	Appeal from an amended order of the Supreme Court, Onondaga County (Joseph E. Lamendola, J.), entered September 23, 2020. The amended order, among other things, granted defendants-respondents' motions for summary judgment and denied plaintiffs' cross motion for summary judgment. 
It is hereby ORDERED that the amended order so appealed from is unanimously modified on the law by granting judgment in favor of defendants-respondents as follows:
It is ADJUDGED and DECLARED that defendants-respondents are the [*2]sole and exclusive owners of the cash consideration paid to them as a result of the demutualization and conversion of defendant Medical Liability Mutual Insurance Company,
and as modified the amended order is affirmed without costs.
Memorandum: Plaintiffs commenced this action seeking, inter alia, a declaration of the rights and obligations of the parties with respect to demutualization proceeds issued by defendant Medical Liability Mutual Insurance Company to defendants-respondents when it converted from a mutual insurance company to a stock insurance company. We conclude that, for reasons stated in its amended decision, Supreme Court properly granted defendants-respondents' motions seeking, inter alia, summary judgment on their counterclaims and denied plaintiffs' cross motion for, among other things, summary judgment on the complaint. The court erred, however, in failing to declare the rights of the parties, and we therefore modify the amended order by making the requisite declaration (see Maurizzio v Lumbermens Mut. Cas. Co. , 73 NY2d 951, 954 [1989]).
Entered: March 18, 2022
Ann Dillon Flynn
Clerk of the Court